      Case 6:16-cv-06829-EAW-MWP Document 45 Filed 06/17/19 Page 1 of 3




Caaei1&<¥-6a29
June 7.2019

HoimrdtleMst^ W. Payaon
100State St.
Rochester, N.Y. 14614

                cc:        MichaelK Sussmai, Esq.
                           Sussmai & Watidns
                           Attorn^ Iot Plantlff
                           40 PsbIc Place
                           P.O. Box 1005
                           Goshen, N.Y. 10924

                           Cheryl M^ers Buth,Esq.
                           L»jrie A Bedcer, Esq.
                           Meyers Buth LawGroup PLLC
                           Attorn^ for Defendait
                           23 Princetcxi Pl£ce, Suite 105
                           Orchard ParK N. Y. 14127

Dear Honoradile PayscHi,

Ian the Plantiffinthe above-mentioned case. My nane is Ellen Binghan Ian reaching out to the
courtaid notifying dl pexties involved of ai ongoing matta invoMng rnyself aid the attorn^ whowas
aiginally retained 1^ my son Kaineth Bir^han Mr. Michad Sussmai. Ihavemademaiy attemptsto
raich out to Mr. Susanai. Ihavehadone faceto facewithhimand that wasthe first Monday in
Februayofthisyea. Iwill tellyouthat as fa eethisAttanativeDispute Resolution (ADR) program the
vay first Ihead of itwaswhen my youngest daighta looked the c^ uponthe Paca                  to get
ina'ght £eto the caseprogress. At no point h£3 Mr. Sussmai beai incontact with meto discuss rny
attendaicetotheADR a with mesbouttheADR Theonlyinformation IknowdxHJt the ADR isfrom
the mediata haself Ms. AmandaWillian^ Esq. as we adied to inquireif Iam aititled to attend, and
that iswhen Iwas infamed, Iwas requiredto attend.

Ido wantto informthe courtofthe history of Mr. Sussman and myself, sothe courtcan proceed as
necessary. Mydaighta Kim Martin had retained Mr. Sussmai on anotha matta. She and I have an
estranged relaion^ip. Mr. Sussman made it abundantly clearto me pria to me being namedthe
Adrrunistrata of mysonsEstatethat he representsKim Martins intaests. Ihavepoken withthe
SurrogatesCourtinSullivan County and otha attaneys and accading to what Ihave been told she has
no intaest unless Imakeha apart of this.Shehadthe audacity to tellthe surrogates courtthat Iwas
dead. Then toldthem Iwasdying. Shefiled false and nxdeading paperwakwith them Itismyopinion
that Mr. Sussman and Kim Matin intendto try to ga the courtto onceagan aljourn a postponethis
matter of the ADR Howeva, Iam fully prepared to travel and be present fa the ADR on June 26,2019,
and i am requesting tha the court do not issueanyfortha delaysinthis process.

Ialsofeel as though thae has been an egregiousact of misconduct on the part of Mr. Michael Sussman,
Esq. It is my opinion tha if we canna come to some sort of resolution with the Defendant in this case
tha we will be filing a Maion to have your Hona remove Mr.Sussmai from this case fa Officied
      Case 6:16-cv-06829-EAW-MWP Document 45 Filed 06/17/19 Page 2 of 3




nisooncbjct aful ivought before the Ne^r YorkState Ba* Assodatkxifor Admonition, i realizethe
posable repa'ciisaons this letter maycause, but the action^ aid in allhonesty inactiais of the
Ineffective counsel aidthe ladeof b^ inta^ in this case leavethis elderly womai no choice in this
matta. Thaikyou for heaing me out aid placing this letta on the recad.




Ellen Magaet Armain Binghan
Administraa ofthe Estate of Kenneth Binghan
-cv-06829-EAW-MWP Document 45 Filed 06/17/19 P




                                                                                  M.I5AWY IW a33
          f.O
              O^oo^Oci^c^K)V                                                                              FOR|js^e
                                                                                                             •• u s
                                                 \\5Vvo<~CLb\e tY\(x^\av\ \}V^. ?asjSo'A
                                                  \CQ>            SA.
                                                                                              ''O/-
                                                     i   i 4~ i 30S3S       "l'liPliil''^''hhh'iillih"'"H'l'hi'i"ul''iliii'h"l^   f
